DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
No rejection under 35 USC § 103 has been made for claim 6. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,687,161. 
Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of US 10,687,161 and claim 1 of the present application as exemplary, the claims may be compared as follows:
Claim 1 of the present application
Claim 1 of US Patent 10,687,161
1. (Currently Amended). A wireless speaker device for executing commands based on voice recognition and detecting the presence of other 

a Wi-Fi radio; 

a Bluetooth radio; 

one or more microphones; 

at least one loudspeaker;

a signal generator for providing one or more audio information signals; 

an audio information interface for providing the one or more audio information signals for use in the generation of respective acoustic signals to respective loudspeakers; and

one or more processors configured to execute program code to: 




communicate with a second wireless speaker device utilizing the Wi-Fi radio and / or the Bluetooth radio, to provide simultaneous audio playback of streaming content utilizing both the at least one loudspeaker located within the wireless speaker device and at least one loudspeaker local to the second wireless speaker device;

communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources; 

receive acoustic signals using the one or more microphones; 

perform voice command recognition on the acoustic signals, to determine a connected speaker command; and



in response to the at least one connected speaker command, selecting select particular content from one of the plurality of content sources as the streaming content for playback to both of the wireless speaker devices at the same time.


a Wi-Fi radio; 

a Bluetooth radio; 

one or more microphones; 

at least one loudspeaker; 

a signal generator for providing one or more audio information signals; 

an audio information interface for providing the one or more audio information signals for use in the generation of respective acoustic signals to respective loudspeakers; and 

one or more processors configured to execute program code to: 

detect the presence of a second wireless speaker device, utilizing the Bluetooth radio; 

communicate with the second wireless speaker device utilizing the Wi-Fi radio and/or the Bluetooth radio, to provide simultaneous audio playback of streaming content utilizing both the at least one loudspeaker located within the wireless speaker device and at least one loudspeaker local to the second wireless speaker device; 

communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources; 

receive acoustic signals using the one or more microphones; 

perform voice command recognition on the acoustic signals, to determine a connected speaker command; and 

perform one of a plurality of functions in response to the at least one connected speaker command, wherein the plurality of functions includes selecting particular content from one of the plurality of content sources as the streaming content for playback to both of the wireless speaker devices at the same time.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), hereafter “Braithwaite,” and further in view of Reichardt et al. (US 2005/0172319), hereafter “Reichardt.”
Regarding claim 1, Ramsay teaches a wireless speaker device (Ramsay: 315 of FIG. 4) for detecting the presence of other wireless speaker devices (Ramsay: 270 of FIG. 2; par 0074), the wireless speaker device comprising: 	a Wi-Fi radio (Ramsay: 140 of FIG. 1; par 0004, 0178); 	a Bluetooth radio (Ramsay: 160 of FIG. 1; par 0070, 0178); 	at least one loudspeaker (Ramsay: 150 of FIG. 1); …each group receives the same media stream and provides synchronized rendering of that media stream.], 0068, 0069); 	communicate with one or more remote servers using the Wi-Fi radio to receive streaming content for playback from a plurality of content sources (Ramsay: par 0118 […streaming data from a media server.]); 	selecting particular content for playback to both of the wireless speaker devices at the same time (Ramsay: par 0067-0069).	Ramsay does not teach: 	a wireless speaker device for executing commands based on voice recognition, comprising: 	one or more microphones;

receive acoustic signals using the one or more microphones (Braithwaite: par 0044 […a network speaker 100 with a microphone and the appropriate application software could…serve as a voice recognition and authorization point to enable direct voice control of any node on the network or any legacy audio source…]); 	perform voice command recognition on the acoustic signals, to determine a connected speaker command (Braithwaite: par 0044 […a network speaker 100 with a microphone and the appropriate application software could…serve as a voice recognition and authorization point to enable direct voice control of any node on the network or any legacy audio source…]). 	It would have been obvious to one of ordinary skill in the art to adapt the networked speakers of Ramsay to incorporate the microphone and voice recognition 

Regarding claim 2, the device of claim 1 wherein the acoustic signals include the streaming content (Ramsay: par 0065).

Regarding claim 3, the device of claim 1 wherein the processor is further configured to execute program code to: 	detect presence of the second wireless speaker device, utilizing the Wi-Fi radio (Ramsay: par 0070, 0074) and/or the Bluetooth radio.

Regarding claim 7, the device of claim 1 wherein the second wireless speaker device is a smart phone (Ramsay: par 0178, 0184).

Regarding claim 8, the device of claim 1 wherein the processor is further configured to execute program code to: 	initiate a streaming content service selected from a plurality of streaming content services to which a user of the connected speaker is subscribed (Ramsay: par 0112).

Regarding claim 9, the device of claim 1, further comprising a WiFi access point (Ramsay: 315 of FIG. 4; par 0081).

Regarding claim 13, the device of claim 1, wherein the voice command recognition is performed using a remote server (Reichardt: par 0069 [Voice recognition system 435 may be included separate from other equipment, in processing circuitry 360, in guide server 210…]).

Regarding claim 14, the device of claim 13 wherein the remote server is a third party server providing a voice command recognition service (Reichardt: 120 of FIG. 1; par 0041, 0069).

Regarding claim 15, the device of claim 1 wherein the processor further executes program code to: 	use the one or more microphones and at least one loudspeaker to perform one of (a) a Voice over IP communication session (Ramsay: par 0178, 0184) or (b) a video communication session or (c) an IP Multimedia Core Network Subsystem (IMS) session, the session established with a remote device.

Claims 4 and 5 are rejected as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), further in view of Reichardt et al. (US 2005/0172319), and further in view of Mandrekar et al. (US 2012/0311633), hereafter “Mandrekar.”
Regarding claim 4, Ramsay-Braithwaite-Reichardt does not teach the device of claim 1, wherein the processor is further configured to execute program code to: 	determine recommendations of content to play.	Mandrekar teaches:	determine recommendations of content to play (Mandrekar: 602, 608, 610 of FIG. 6; par 0073, 0074).	It would have been obvious to one of ordinary skill in the art to implement the content recommendation functionality of Mandrekar within the Ramsay-Braithwaite-Reichardt system with predictable results. One would be motivated to make the combination to provide the benefit of increased entertainment for the user by informing the user of additional content the user may be interested in. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Mandrekar and Ramsay-Braithwaite-Reichardt relate to the selection of content in home entertainment systems. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Mandrekar could have been implemented within the Ramsay-Braithwaite-Reichardt system with predictable results and a beneficial effect. 



Claims 10-12 and 16-20 are rejected as being unpatentable over Ramsay (US 2015/0186107), in view of Braithwaite et al. (US 2008/0109095), further in view of Reichardt et al. (US 2005/0172319), and further in view of Ritzau et al. (US 2010/0087164), hereafter “Ritzau.”
Regarding claim 10, Ramsay-Braithwaite-Reichardt does not explicitly teach the device of claim 1 wherein the processor is further configured to execute program code to communicate with a WiFi access point to provide control over configuration of the WiFi access point.	Ritzau teaches: 	wherein a processor is further configured to execute program code to communicate with a WiFi access point to provide control over configuration of the WiFi access point (Ritzau: par 0047).	It would have been obvious to one of ordinary skill in the art to implement the permission-based access configuration of Ritzau to add new devices to the access point of Ramsay-Braithwaite-Reichardt with predictable results. One would be motivated to 

Regarding claim 11, the device of claim 10, wherein the configuration includes allowing access of one or more devices onto a WiFi network associated with the access point (Ritzau: par 0047).

Regarding claim 12, the device of claim 11, wherein a change of configuration is controlled, at least in part, by communication with a mobile device (Ritzau: par 0047).

Regarding claim 16, the device of claim 1 wherein the processor further executes program code to: 	perform a network security function including at least approval of access for a new device on to a WiFi network (Ritzau: par 0047).

Regarding claim 17, the device of claim 1 wherein the processor further executes program code to: 

Regarding claim 18, the device of claim 17 wherein the new device was detected utilizing a Bluetooth radio on a mobile phone prior to the provisioning of the configuration values (Ritzau: par 0047, 0076).

Regarding claim 19, the device of claim 1 wherein the processor further executes program code to: 	download and store user selected applications (Ritzau: par 0053), and 	interact with other devices or remote servers via the applications (Ritzau: par 0047, 0053).

Regarding claim 20, the device of claim 1 wherein the processor further executes program code to interact with a smart phone to allow for another wireless device to gain access to a network or server (Ritzau: par 0047). 

Response to Arguments
Applicant’s arguments, filed 18 December 2020, have been fully considered and are discussed in detail below. 

With respect to the double patenting rejections of claims 1-20, Applicant stated in the Remarks at p. 7, “A terminal disclaimer in view of US Patent 10,687,161 is being filed herewith.” However, no terminal disclaimer has been filed. Accordingly, the double patenting rejections are maintained. 

With respect to the rejection of claim 1 under 35 USC § 103, Applicant argues that the prior art does not teach both a Wi-Fi radio and a Bluetooth radio within the same wireless speaker device. Examiner respectfully disagrees that the prior art is deficient. Ramsay teaches a wireless speaker (Ramsay: 100 of FIG. 1) with two different wireless interfaces (Ramsay: 140, 160 of FIG. 1) which are separately disclosed as being Bluetooth or Wi-Fi (802.11) interfaces (Ramsay: par 0004 [In the case of a wireless speaker subsystem, the networking interface typically implements a wireless networking standard such as the IEEE 802.11 standard.]; 0178; 0070 [This infrared port receives infrared control signals from a compatible infrared remote controller 170… In other embodiments alternate remote controls are used, such as Bluetooth remotes…]). 	Assuming arguendo the above portions are insufficient to disclose a Bluetooth interface and a Wi-Fi interface in a single speaker, Examiner maintains that these limitations would nevertheless be obvious over Ramsay given the explicit suggestion in paragraph 0178 that multiple wireless protocols may be supported by the system. Devices having interfaces supporting both 802.11 and Bluetooth were common at the time of the invention (see e.g. US 2008/0130603 to Wentink et al., par 0033 and US 2014/0364167 to Belghoul, par 0062) and given the suggestion in paragraph 0178 and Ramsay’s disclosure of both Wi-Fi and Bluetooth protocols it would have been readily 

Still further, assuming arguendo that a wireless speaker having both Bluetooth and Wi-Fi capability is not obvious over Ramsay, such a transceiver is explicitly disclosed in the Ritzau reference (Ritzau: par 0076 [A local wireless interface 82, such as an infrared transceiver and/or an RF transceiver (e.g., a Bluetooth chipset) may be used to establish communication with a nearby device, such as an accessory (e.g., a PHF device), another mobile radio terminal, a computer or another device and/or with the WLAN 14.] – where it is understood that WLAN refers to a Wi-Fi network) and it would have been obvious to incorporate the teachings of Ritzau within the Ramsay system, given the rationale presented in the rejections under 35 USC § 103 and because it would have been readily apparent that implementing the wireless network interfaces of Ritzau within the Ramsay system would have amounted to simple substitution of one known element for another with predictable results. Accordingly, assuming arguendo that Ramsay is deficient to meet the disputed limitation, which Examiner does not concede, any such deficiency would be cured by the addition of Ritzau to the Ramsay-Braithwaite-Reichardt combination. 

Further with respect to the rejection of claim 1 under 35 USC § 103, Applicant argues that the prior art is deficient to teach that content is selected using a processor located within the wireless speaker device. Examiner respectfully disagrees that the Supra. It would have been obvious that the voice command feature of Braithwaite could have been used to perform content selection according to the technique of Reichardt given that both systems play content and both accept voice commands. Accordingly, between the references the disputed limitation is met. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to the rejection of claims 4-5, Applicant argues that the prior art is deficient because Mandrekar recommends content in the context of a set top box rather than a speaker. Examiner maintains that while Applicant’s characterization of Mandrekar is correct, Ramsay and Braithwaite disclose speakers performing comparable functions to the set top box e.g. voice commands and routing users’ messages (Braithwaite: par 0044). Accordingly it would have been obvious to one of ordinary skill to incorporate the functionality of Mandrekar within in the speaker context. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to the rejection of claims 10-12 and 16-20 under 35 USC § 103, Applicant argues that the rejections are improper because Ritzau discloses the processor performing the action is located inside a mobile phone and not within a wireless speaker device. Examiner respectfully disagrees that the prior art is deficient. Because the speakers of Ramsay-Braithwaite-Reichardt are clients connect to a WiFi access point the problem of authorizing and facilitating WiFi client connection in Ritzau and Ramsay-Braithwaite-Reichardt is identical. Accordingly, it would have been apparent that the teachings of Ritzau would have been applicable within the Ramsay-Braithwaite-Reichardt system. As Ramsay-Braithwaite-Reichardt discloses processing within a speaker, Ritzau’s failure to do so is not fatal to the combination. Between the references the disputed limitations are met. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454